DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-17 in the reply filed on March 29, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-20 are withdrawn from examination as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chines Patent Number CN 20921539 (Guan et al.).
As concerns claim 1, Guan et al. discloses a horizontal valve assembly comprising a valve guide 5, a valve body 1, and a valve stem 44 connecting the valve body to the valve guide, but lacks to expressly disclose wherein the valve assembly has a center of gravity outside the valve body. Nevertheless, this would be readily ascertainable from Guan et al., considering that the valve has a counterweight at 4 which improves seating of the valve member 3 on the seat at 2. It therefore would have been considered obvious to one of ordinary skill in the art to add the counterweight to the valve stem to obtain the predictable result of improving the seal on the valve member, especially useful with viscous or turbulent fluid flow.
As concerns claims 2-4, the claimed features would be obvious upon changing the size or the location of the counterweight.
As concerns claim 5, Guan et al. discloses the valve assembly of claim 1, wherein the valve guide 5 comprises a first guide wheel.
As concerns claim 6, Guan et al. discloses the valve assembly claim 1, further comprising a weight 4 coupled to the valve guide.
	As concerns claim 7, Guan et al. discloses the valve assembly of claim 6, wherein the weight comprises a rod coupled to an end of the valve guide opposite the valve body (figures 1 and 3).
	As concerns claim 8, this feature would be obvious upon changing the size or the location of the counterweight.
	As concerns claim 9, Guan et al. discloses the valve assembly of claim 7, further comprising a second guide wheel coupled proximate an end of the rod opposite the valve guide (at 71).
	As concerns claim 11, Guan et al. discloses the valve assembly of claim 1, wherein the valve guide has one or more cavities therein (figures 1-3).
	As concerns claim 16, Guan et al. discloses a method comprising: removing a first horizontal guided valve assembly from the pump, wherein the first valve assembly comprises a valve guide and a valve body and wherein the first valve assembly has a center of gravity proximate the valve body (figure 4 shows the “conventional” valve assembly); and installing a second horizontal guided valve assembly of claim 1 in the pump, wherein the second valve assembly has a center of gravity that is moved a distance along a horizontal central axis of the second valve assembly in comparison to the center of gravity of the first valve assembly (figure 3).
	As concerns claim 17, Guan et al. discloses the method of claim 16 wherein the second valve assembly is the first valve assembly further comprising one or more weights added thereto, wherein the second valve assembly is the first valve assembly with a portion of mass removed from the first valve assembly, or both (figures 3 and 4).
Claims 10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. in view of US 2012/0141308 A1 (Saini et al.).
	As concerns claim 10, Guan et al. discloses the valve assembly of claim 1, but lacks to expressly disclose wherein the valve body has one or more cavities in a non- sealing surface thereof. Nevertheless Saini et al. discloses a valve assembly wherein the valve body has one or more cavities in a non-sealing surface thereof (groves at 35 and 45 for receiving a sealing ring, it is a non-sealing surface before the ring is attached). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the cavities to predictably receive sealing elements for the valve assembly.
	As concerns claim 12, Guan et al. discloses a valve assembly comprising a valve guide 5, a valve body 1, and a valve stem 44 connecting the valve body to the valve guide, wherein the valve assembly has a center of gravity outside the valve body (which would be obvious from the weight at 4). Guan et al. does not specifically disclose a pump fluid end comprising: a reciprocating element disposed at least partially within a reciprocating element bore  of the pump fluid end; a discharge valve assembly; and a suction valve 556557-v2/4727-0720155Atty Docket No: 2019-IPM-103878 V US (4727-07201) assembly. Nevertheless Saini et al. does, disclosing a pump fluid end comprising: a reciprocating element 22 disposed at least partially within a reciprocating element bore 20 of the pump fluid end; a discharge valve assembly; and a suction valve 556557-v2/4727-0720155Atty Docket No: 2019-IPM-103878 V US (4727-07201) assembly.  It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the valve assembly into the pump assembly of Saini et al. to obtain the predictable result of providing a pump with improved valves.
	As concerns claim 13, Saini et al. discloses the pump fluid end of claim 12, wherein the pump fluid end is a concentric bore pump fluid end, wherein the discharge valve assembly is positioned at least partially within the reciprocating element bore and is coaxially aligned with the suction valve assembly (figure 1).
	As concerns claim 14, the claimed feature is merely a design variation of the disclosure of Saini et al., considered that as the plunger 22 is withdrawn from the cylinder bore 20, the suction valve 32 is drawn up and away from its seat 36, allowing fluid to enter a fluid chamber 50.
	As concerns claim 15, Saini et al. discloses the pump comprising the pump fluid end of claim 12 (figure 1).
	Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679